Order granting motion to change the place of trial of an action from Kings county to Suffolk county affirmed, with ten dollars costs and disbursements. The sole ground upon which this motion was predicated, as shown by the notice of motion, was that the defendant was entitled to change of venue pursuant to subdivision 9 of section 183 of the Civil Practice Act. We are of opinion that the relief sought by the defendant in its counterclaim brings the action within the scope of the statutory provisions. Lazansky, P. J., Hagarty, Davis, Johnston and Taylor, JJ., concur.